Citation Nr: 0507899	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for postoperative residuals of  right Achilles tendon 
rupture.

2.  Entitlement to an initial compensable disability rating 
for postoperative residuals of right testicular rupture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from October 1994 to November 
2002.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary with respect to the issue of an increased 
initial rating for postoperative residuals of right 
testicular rupture, this issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The Board notes that, in the substantive appeal, the veteran 
requested a hearing on appeal at the RO before a Veterans Law 
Judge, and such hearing was scheduled for January 2004.  
However, per a January 2004 VA form 119 (Report of Contact), 
the veteran postponed the requested hearing.  Subsequently, 
in an April 2004 statement, the veteran indicated that he no 
longer desired to have a hearing.  As the record does not 
contain further indication that the veteran has requested 
that the hearing be rescheduled, the Board deems the 
veteran's request for a hearing withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2004).

Lastly, per an August 2003 VA form 119 (Report of Contact), 
the veteran appears to be seeking entitlement to dental 
treatment benefits.  However, as the only issues currently 
before the Board are those set forth on the title page of 
this decision, this matter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The service-connected postoperative residuals of right 
Achilles tendon rupture are manifested by subjective 
complaints of pain and recurring swelling, and ranges of 
motion of dorsiflexion to 10-15 degrees, plantar flexion to 
40-45 degrees, inversion to 20-30 degrees, and eversion to 5-
30 degrees.  The disability is not characterized by residuals 
of severe foot injury or actual loss of use of the foot.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for postoperative 
residuals of  right Achilles tendon rupture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased disability evaluations via the November 2002 rating 
decision, the August 2003 statement of the case (SOC), the 
March 2004 supplemental statement of the case (SSOC), and the 
June 2002 and June 2003 RO letters.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his disabilities are more severe than currently 
rated.  In addition, via the August 2003 SOC, and the June 
2002 and June 2003 RO letters, the veteran was provided with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in November 2002, and the RO issued 
letters in June 2002 and June 2003 informing the veteran of 
the notice and duty to assist the appellant in the 
development of claims.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case, if any, was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims for 
increased ratings and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the rating decision, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

In this case, the veteran is currently service-connected for 
postoperative residuals of  right Achilles tendon rupture, 
currently evaluated as 20 percent disabling; and for 
postoperative residuals of right testicular rupture, 
currently evaluated as 0 percent disabling.  As discussed 
above the issue of entitlement to an increased initial rating 
for postoperative residuals of right testicular rupture will 
be addressed in the REMAND portion of this decision.  At 
present, the Board will proceed to adjudicate the issue of an 
increased initial rating for postoperative residuals of  
right Achilles tendon rupture. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's service-connected 
postoperative residuals of  right Achilles tendon rupture is 
currently rated by analogy under Diagnostic Code 5299-5284.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries. For an award in excess of 10 
percent, the evidence must show that the claimant suffers 
from a foot injury which is moderately severe, warranting a 
20 percent disability. And, a 30 percent rating would be 
assigned upon a showing that the claimant suffers from a foot 
injury which is severe in degree.  In addition, the actual 
loss of use of the foot would warrant a 40 percent 
disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5284 (2004).

With respect to the evidence of record, the record includes 
treatment records from the Miami VA Medical Center (VAMC) 
dated from 2003 to 2004.  These records describe the 
treatment the veteran has received over time for various 
health problems, including his right foot disability.  
Specifically, an April 2003 Magnetic Resonance Imaging (MRI) 
report of the right ankle showed that the veteran had an 
intact Achilles tendon, although there was enlargement in the 
anterior-posterior dimension, but without evidence of 
intrasubstance or peritendinitis signal abnormality.  The 
findings were noted to maybe reflect the normal postoperative 
appearance of the Achilles with some degree of chronic 
tendonitis.  The veteran also had patchy marrow signal 
abnormality affecting several bones, but was thought to be 
reactive in nature or due to prior traumatic injury.

In addition, June 2003 medical notations from the Miami VAMC 
indicate the veteran was examined and the examiner was not 
able to find any specific clinical basis for the continued 
Achilles pain.  The veteran continued to have problems with 
physical exertion, particularly running, but claimed to be 
able to walk indefinitely without symptoms.  The ankle repair 
was solid, however, with no apparent peritendinous effusion.  
There was no paresthesia or anesthesia distal to the incision 
line which was medially based.  The veteran further noted 
that he was symptomatic with calf raises, but MRI studies 
were inconsistent with the specific pathology showing no 
intratendinous changes and/or no signal intensity 
abnormalities, other than thickening which was deemed 
consistent with the repair.

Furthermore, the evidence includes various VA examination 
reports dated in July 2002 and February 2004.  The July 2002 
VA examination report indicates that the veteran complained 
of pain and swelling in his right Achilles tendon.  At this 
time, he was almost one year postoperative with significant 
2+ edema of the right Achilles tendon.  Also, he had 1+ edema 
on the medial aspect of the malleolus of the right ankle.  
The right ankle was tender to palpation on the medial aspect 
and the entire Achilles was sensitive even to light touch.  
He was able to do full plantar flexion, but with significant 
pain in the dorsiflexion mode.  He also had full weight 
bearing, but was unable to bear weight on his toes on the 
right foot.  There was reduced functional capacity with 
repetitive motion.  The examiner noted that any occupation 
requiring prolonged walking, standing or heavy lifting would 
aggravate the veteran's condition.  His range of motion at 
this time was dorsiflexion to 10-15 degrees (normal being 20 
degrees), plantar flexion to 40-45 degrees (normal being 45 
degrees), inversion to 25-30 degrees, and eversion to 5-10 
degrees.  The veteran was diagnosed with chronic tendonitis 
in the right Achilles, status post rupture with repair.

A February 2004 VA scars examination report shows that the 
veteran has a 8 by .2 linear scar in the right posterior leg, 
which is not adherent to the underlying tissue, irregular, 
atrophic or shiny.  The scar was deemed stable, not elevated 
or depressed, and did not appear to be tender to palpation, 
although slightly  hypopigmented.  The scar was found to not 
be functionally compromised.

Lastly, a February 2004 VA joints examination report 
indicates the veteran had 50 percent of squatting capability 
with pain in the right Achilles ankle at that point.  He also 
had 40 degrees of plantar flexion bilaterally (normal being 
45 degrees), 10 degrees of dorsiflexion bilaterally (normal 
being 20 degrees), 20 degrees of inversion bilaterally, and 
30 degrees of eversion bilaterally.  He had tenderness of the 
scar at the surgical repair of the Achilles tendon, but no 
erythema, adhesion or breakdown of the scar.  He was able to 
do activities of daily living, and did not use medical aids.  
More importantly, the examiner noted that the Deluca 
provisions did not seem to apply to this veteran.  He was 
diagnosed with chronic repair of the right Achilles 
postsurgical repair, with pain on stress of the ankle but not 
at rest.

Upon a review of the evidence, the Board finds that the 
veteran's right ankle ranges of motion are dorsiflexion to 
10-15 degrees (normal being 20 degrees), plantar flexion to 
40-45 degrees (normal being 45 degrees), inversion to 20-30 
degrees, and eversion to 5-30 degrees.  In addition, per the 
last February 2004 VA joints examination report, the veteran 
was specifically found to able to do activities of daily 
living with pain on stress of the ankle but not at rest.  
However, the examiner also specifically noted that the Deluca 
provisions did not seem to apply to this veteran

As such, the Board finds that, as the veteran's right ankle 
disability is not characterized by a severe foot injury or by 
actual loss of use of the foot, an increased initial rating 
in excess of 20 percent for the service-connected 
postoperative residuals of right Achilles tendon rupture is 
not warranted under Diagnostic Code 5284.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).

In addition, the Board will consider other potentially 
applicable Diagnostic Codes in order to evaluate the 
veteran's right ankle disability, including Diagnostic Codes 
5276, 5278 and 5283.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law, if relevant data is examined and a 
reasonable basis exists for its selection).  The Board, 
however, finds that a rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5276, 5278, or 5283 as the 
record does not include evidence of symptoms analogous to 
that required for ratings for flatfoot, claw foot, or severe 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2004).

Furthermore, as the veteran's right foot disability also 
includes residual scars from prior surgeries, as further 
discussed below, other potentially applicable Diagnostic 
Codes are 7803, 7804, 7805.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2004).  In this 
respect, a 10 percent evaluation, which is the maximum 
allowed, is warranted under Diagnostic Code 7802 (for scars 
other than head, face, or neck that are superficial, and do 
not cause limitation of motion), Diagnostic Code 7803 (for 
superficial and unstable scars), Diagnostic Code 7804 (for 
superficial and painful scars on examination), and Diagnostic 
Code 7805 (for other scars, which directs the adjudicator to 
rating base on limitation of function of the part affected 
such as Diagnostic Code 5284, as already done and discussed 
above).  As the veteran is seeking an increased initial 
rating in excess of 20 percent for the service-connected 
right ankle disability, Diagnostic Codes 7802, 7803, 7804 and 
7805 cannot be used for a grant of the requested benefit.

Lastly, Diagnostic Code 7801 provides a 10 percent rating for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, a 20 percent rating for an area or 
areas exceeding 12 square inches, a 30 percent rating for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating for an area or areas exceeding 144 square inches.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  Per the 
February 2004 VA scars examination report, however, the 
veteran has an
 8 by .2 linear scar in the right posterior leg, which is not 
adherent to the underlying tissue, irregular, atrophic or 
shiny.  The scar is stable, not elevated or depressed, and 
does not appear to be tender to palpation, although slightly  
hypopigmented.  The scar is not functionally compromised.  As 
such, an initial rating in excess of 20 percent for the 
service-connected postoperative residuals of  right Achilles 
tendon rupture is not warranted under Diagnostic Code 7801.  
See id.  

In arriving at the above conclusions, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran, 
the nature of the original disability, and the functional 
impairment that can be attributed to pain and weakness.  38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45 (2004); DeLuca v Brown, 
8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 532 
(1993).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) are 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected right ankle 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for the service-
connected postoperative residuals of  right Achilles tendon 
rupture is denied.


REMAND

In reference to the issue of entitlement to an initial 
compensable rating for postoperative residuals of right 
testicular rupture, the Board finds that VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled.  See Quartuccio, supra.  In this respect, the 
Board notes that the veteran is receiving on going medical 
treatment at the Miami VAMC, and possibly from private health 
care providers.  The present record only includes the 
veteran's VA treatment records dated up to the year 2004.  As 
such, the RO should assist the appellant in obtaining any 
additional available private or VA outstanding records. 

The Board also notes that the veteran's service-connected 
postoperative residuals of right testicular rupture is 
currently evaluated as 0 percent disabling under Diagnostic 
Code 7599-7523.  Under that diagnostic code, a noncompensable 
rating, the currently assigned disability evaluation, is 
contemplated for the complete atrophy of one testis. A 20 
percent disability evaluation is for assignment when there is 
complete atrophy of both testes.  As well, Diagnostic Code 
7523 also requires consideration of additional benefits for 
Special Monthly Compensation (SMC) under 38 C.F.R. § 3.350.  
SMC is appropriate when a veteran, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs. The 
testicles are considered creative organs. 38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (1) (2004).

In this case, the evidence of record fails to include a VA 
genitourinary examination addressing the specific 
questions/requirements necessary for a grant of SMC, and 
thus, the veteran should be given the benefit of such 
examination.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since June 
2002 (date of claim) to the present, and 
who possess records relevant to the claim 
of increased initial rating for 
postoperative residuals of right 
testicular rupture.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center for the service-connected 
postoperative residuals of right 
testicular rupture since June 2002 (date 
of claim) to the present.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
relevant recent records from the Miami 
VAMC.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled for 
a VA genitourinary examination to 
identify his level of impairment 
resulting from the service-connected 
increased initial rating for 
postoperative residuals of right 
testicular rupture.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the 
service-connected postoperative 
residuals of right testicular rupture.  
Following a review of the veteran's 
medical records and history, the 
examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disability, as 
opposed to any nonservice-connected 
disorders.  If it is impossible to 
separate the symptomatology of the 
service-connected disability from any 
other nonservice-connected disorders, 
the examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability.  In this 
regard, the examiner should further 
address (a) whether the surgical scar 
from the right testicular rupture is 
tender or symptomatic in any way; (b) 
whether the right testicle is reduced 
in diameter to one-third the diameter 
of the left (normal) testicle, or to 
one-half the diameter of the left 
(normal) testicle and considerably 
harder or softer than the left (normal) 
testicle.  If neither of the conditions 
in (a) or (b) are met, the veteran 
should undergo a biopsy of the right 
(abnormal) testicle to establish the 
absence of spermatozoa.

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected disability has on his 
earning capacity.  The examiner should 
render an opinion as to whether this 
disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
disability, in correlation with the 
applicable diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The medical 
specialist(s) must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
complete atrophy of the testis 
(Diagnostic Code 7523), and the 
criteria found in 38 C.F.R. 
§ 3.350(a)(1) (2004).  

4.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an initial compensable 
rating percent for the service-connected 
postoperative residuals of right 
testicular rupture.  In readjudicating 
the claim, the RO must specifically 
consider the criteria listed in the 
Rating Schedule for complete atrophy of 
the testis (Diagnostic Code 7523), and 
the criteria found in 38 C.F.R. 
§ 3.350(a)(1).  The RO's consideration of 
referring the service-connected 
disability claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case specifically including the laws 
and regulations related to 38 C.F.R. 
§ 3.350(a)(1), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


